 In the Matterof LOEW'S INC.AND MARCUSLOEW BOOKING AGENCYandSCREEN OFFICE&PROFESSIONAL EMPLOYEESGUILD, LOCAL 109OF THE U.0.P. W. A., C. I: O.Case No. R-3405.-Decided January 07, 194Jurisdiction:motion picture distribution industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; request of bothparties that eligibility be determined as of the date of the hearing, for thereason that the unit was agreed upon on the basis of the inclusion and exclu-sion of specified persons,granted;election necessary.Unit Appropriatefor CollectiveBargaining:all office, clerical, secretarial, andaccounting employees at the home offices of the Companies, excluding execu-tives, officers of the Companies, district managers, radio salesmen, travellingauditors, lawyers, engineers, radio announcers and commentators, and cer-tain specifically-named employees ; stipulation for exclusion of "persons eligibletomembership in . . . labor organizations other than the petitioning union"heldproper, subject to the Board's interpretation that this refers to personswho are represented in a separate unit under an exclusive recognition contractbetween the Companies and a labor union other than the petitioner.Mr. Irving H. Greenfield,of New York City, for the Companies.Boudin, Cohn do Glickstein,byMr. Sidney Fox,of New York City,andMr. David Golden,of New York City, for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 28, 1941, Screen Office & Professional EmployeesGuild, Local 109 of the U. O. P. W. A., C. I. 0., herein called theUnion, filed with the Regional Director for the Second Region (NewYork City) an amended petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofLoew's Inc. and Marcus Loew Booking Agency,, New York City,'Marcus Loew Booking Agency was erroneously designated in theformal papers as"Marcus Loew Booking Agency, Inc."38 N. L. R. B., No. 121.602 LOEW'S INC.603herein collectively called the Companies, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat 449, herein called the Act.On December 4, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and provide for anappropriate hearing upon due notice.On December 11, 19411 the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Companies and theUnion.Pursuant to notice, a hearing was held on December 18, 1941,at New York City, before Frederick R. Livingston, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Com-panies and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made various rulings with respect to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examiner'and finds that no prejudicial errors were committed. The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESLoew's Inc., a Delaware corporation, is engaged in the distributionof motion pictures in every State of the United States, operatingthrough the medium of 32 branch offices.From October 1, 1939, toOctober 1, 1940, Loew's released 50 feature motion pictures, 70 shortsubjects, and 104 news reels; the majority of these were produced inCalifornia.The negatives of the motion pictures are sent to labora-tories either on the Pacific coast or at Fort Lee, New Jersey.Thepositive prints are shipped to various exchanges for distribution toexhibitors who, after using them, return them to the exchanges.Dur-ing the same period, Loew's New York and New Jersey exchanges,which are located in New York City, receivedfromthe laboratories1,271 prints of feature pictures, 927 prints of short subjects, and11,652 prints of newsreels.The New York and New Jersey exchangesservice 700 theatres in New York and 272 in New Jersey.Marcus Loew Booking Agency is a New York corporation and asubsidiary of Loew's Inc. It is engaged in managing theatres andoperating radio station WHN, which is licensed by the Federal Com- 604DECISrONSOF NATIONALLABOR RELATIONS BOARDmunications Commission. In the course of its business, the MarcusLoew Booking Agency enters into licensing agreements with Loew'sexchanges and other producers and distributors for the exhibition ofmotion pictures.Both of the companies admit that they are engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDScreen Office & Professional Employees Guild, Local 109 of theU. O. P. W. A., is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Companies.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulate that a question concerning representationhas arisen by reason of the Companies' refusal to bargain with theUnion until and unless the Union is certified by the Board.A state-ment by the Regional Director which was introduced at the hearingindicates that the Union represents a substantial number of employeesin the unit found below to be appropriate?We find that a question has arisen concerning the representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Companies describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITThe parties stipulate that all office, clerical, secretarial, and account-ing employees employed at the home offices of Loew's Inc. and MarcusLoew Booking Agency, located at 1540 Broadway and 160 West 46thStreet, New York City, excluding executives, officers of the Companies,district managers,WHN radio salesmen, travelling auditors, lawyers,engineers, radio announcers and commentators, "persons eligible tomembership in other labor organizations other than the petitioning2 The statement shows that the Union submitted 227 membership cards,210 of whichappeared to bear genuine signatures and corresponded to names of persons appearing on theCompanies'pay roll,the date of which was not specifiedFifty-seven of the cards weredated in September,66 in October,6 in November 1941, and 81 were undated It appearsfrom the petition filed by the Union that there are approximately 500 employees in theappropriate unit. LOEW'S INC.605union," and employees listed in Appendix A.As to the agreed ex-clusion of "persons eligible to membership in other labor organizationsother than the petitioning union," we shall interpret such stipulationto mean that the parties wish to exclude persons who are represented'in a separate unit under an exclusive recognition contract betweenthe Companies and a labor organization other than the Union. Sub-ject to our interpretation, we believe that the exclusion is a properone.'We find that all office, clerical, secretarial, and accounting employeesemployed at the home offices of Loew's Inc. and Marcus Loew BookingAgency, located at 1540 Broadway' and 160 West 46th Street, NewYork City, excluding executives, officers of the Companies, districtmanagers,WHN radio salesmen, travelling auditors, lawyers, engi-neers, radio announcers and commentators, employees eligible to mem-bership in labor organizations other than the Union,4 and employeeslisted in Appendix A, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to employeesof the Companies the full benefit of their right to self-organizationand to collective bargaining and otherwise will effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which! has arisen concerning the repre-sentation of employees of the Companies can best be resolved by anelection by secret ballot.Both parties requested at the hearing thatthe question of eligibility to vote be determined as of the date of thehearing for the reason that the unit was agreed upon on the basis ofthe inclusion and exclusion of specified persons.Under the circum-stances, we shall direct that those eligible to vote in the election shallbe the employees within the appropriate unit who were employedby the Companies on December 4, 1941, subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Loew's Inc. and Marcus Loew BookingAgency, New York City, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.3Cf.Matter of Warner Bros.Pictures,Inc, Vttagraph,Inc., and Warner Bros. CircuitManagement Corporation,and their subsidiary corporationsandWarner Bros. AssociatedOffice Employees of Greater New York,35 N L.R B., No 165.1The exclusion is subject to our interpretation hereinabove set forth. 606DEICTSI'ONIS OFNATIONAL LABOR RELATIONS BOARD2.All office, clerical, secretarial, and accounting employees em-ployed at the home offices of Loew's Inc. and Marcus Loew BookingAgency, located at 1540 Broadway and 160 West 46th Street, NewYork City, excluding executives, officers of the Companies, districtmanagers,WHN radio salesmen, travelling auditors, lawyers, engi-neers, radio announcers and commentators, employees eligible to mem-bership in labor organizations other than the Union, and employeeslisted in Appendix A, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations, Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Loew's Inc. and Marcus Loew Booking Agency, New York City,an election by secret ballot shall be conducted as soon as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all office, clerical, secretarial,and -accounting employees employed at the home offices of Loew'sInc. and Marcus Loew Booking Agency, located at 1540 Broadwayand 160 West 46th Street, New York City, who were employed bythe Companies on December 4, 1941, including employees who did notwork on that date because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding executives, officers of the Companies, district man-agers,WHN radio salesmen, travelling auditors, lawyers, engineers,radio announcers and commentators, employees eligible to member-ship in labor organizations other than the Union, employees listed in,Appendix A, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Screen Office & Professional Employees Guild, Local 109 of theU. O. P. W. A., affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining. LOEW'SINC.607Construction Department:Harry Moskowitz.William Hecht.Eli Porter:T. Jung.Gerald Norwood7th Floor Reception Desk:D. Kennedy.Telephone Operators:Flossie Flynn.Appendix ASales Distriution (Research)J. A. Gove.Real Estate Department:Harry Bernstein.Milton Joseph.Sylvia Zukerbrodt.Sales Department:Joel Bezahler.H. Postman.Charles F. Deesen.Wm. Madden.T. O'Shea.E. Saunders.T. Cummings.W. Brenner.E. Aaron.Margaret L. Blahm.Richey.I.L. Hirsch.International Department:Lil Reiss.M. A. Spring.W. Zimmerman.Helen Jones.Fred Martinez.J. Rosthal.Charles Goldsmith.H. Kleindeinst.H. Krecke.W. Melniker.Morris Frantz.Rosa Lewis.Jeanette Harris.International Department-Con.David Blum.Stanley Byre.Cashiers Department:SophieIsrael.Social Security Department:Frank McRoy.Booking (Out of Town) Depart-ment:J. Levy.H. Goldgraben.Ben Joel.MGM Statistical Department:Rose Klein.News Department:A. Lacks.Booking (In Town): 'M. Morgenstern.F. Mitchell.M. L. Johnston.E. Picker.Executive Offices-7thM. Schenck.D. Schiffman.L. Jeffrey.J.Murphy.S. Sewards.M. Rosen.Floor:M. Leviton Stalow.R. Aaron.Legal Department-7th Floor:G. Lebelson.M. Siegfried.H. Steinberg.M. Hammerstein.Accounting and Auditing-7thFloor:H. J. Cleary.C. Quick, MGM Auditing.G. Berry, MGM Auditing.Englehardt, MGM Auditing.I. Schlossberg, Loew's Audit-ing.L. Pollack, Accts Payable.